\$Q¢\lC\KJl-§UJN»-‘

' 1-~ 1-4)-\)-1»-¢1-1
YB§U§B§BE§E§S<:\E.>L»N»-c

 

\FORN\A
BY YDEPUTY

 

UNITED sTATEs DISTRICT coURT§
cENTRAL nlsTRIcT oF cALIFoRNm

UNITED sTA'I‘Es oF AMERICA,

S@@ea~> d.

Piaincirf, cAsE No. (¢1~ MJ _3)0

 

v.
ORDER OF DETENTION
L/o@@z be 5
T\WH>¢
Defendant.
I.

A. ( ) On motion of the Government m a case allegedly mvolving:

1-()
2.()
3.()
4.()

5~()

a crime of Violence. _
an offense With maximum sentence of life imprisonment or death
a narcotics or controlled substance offense With §maximum sentence

l
1

of ten or more years. .
any felony- Where the defendant has been convicted of two or more
prior offenses described above. 1

any felony that ls not otherwise a crime of Violence that involves a
minor victim, or possession or use of a firearm oi~ destructive device

or any other dangerous Weapon, or a failure to register under 18
U. S. C § 2250.

B. ( \)/ ()n motion by the Government / ( ) on Court’s ow;n motion, in a case

 

crt-94 (06/07)

ORDER OF DETENTION AFTER HEARl`NG (18 U.S.C. §3142(i)) ;

Page l of 4

 

\OOQ\IO\U!-¥>~WNh-*

1-\)--11--11_\»-41-~)-¢-.
YBS\’&’§BBSBSEQQMPQN~Q

allegedly involving:

(")/ n the further allegation by the Government of:
l. ( ) a serious risk that the defendant Will flee.
2. ( ) a serious risk that the defendant Will:

a. ( ) obstruct or attempt to obstruct justice.

b. ( ) threaten, injure, or intimidate a prospective witness or juror or

attempt to do so.
C. The Government ( ) is/ ( .4§ not entitled to a rebuttable presumption that no

condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

II. .
A. (\/)/ The Court finds that no condition or combination of conditions Will

as onably assure:
l. (V;z the appearance of the defendant as required
( ) and/or
2: ( ) the safety of any person or the community.
B. ( ) The Court finds that the defendant has not rebutted by sufficient
evidence to the contrary the presumption provided by statute.

III.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including Whether the
offense is a crime ofviolence, aFederal crime ofterrorism,' or involves aminor
victim or a controlled substance, firearm, explosive, or destructive device;

B. the Weight of evidence against the defendant;

C. the history and characteristics of the defendant; and

D. the nature and seriousness of the danger to any person or to the community

 

 

CR-94 (06/07)

ORDER OF DETENTION AFI`ER HEARING (18 U.S.C. §3142(i))

Page 2 0f4

 

\DGC\IO\U*¢-PWN

10
11
12
13
14
15
16
17
1-8
19
20
21
22
23
24
25
26
27
28

IV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:

A. (/As to flight risk: Mvwe 37 Méif@/

 

 

 

 

mw/@ `J,;P-»<,-b¢_w
l/ ,

 

 

 

 

B. ( ) As to danger:

 

 

 

 

 

 

 

 

 

VI.
A. ( ) The Court finds that a serious risk exists that the defendant Will:
1. ( ) obstruct or attempt to obstruct justice. `

2. ( ) attempt to/ ( )threaten, injure or intimidate a Witness or juror.

 

 

cri-94 (06/07)

ORDER OF DETENTICN AFI`ER HEARING (18 U.S.C. §3142(1'))

Page 3 of 4

 

|-a

\ooo~)o\u\-¥>-<)-’N

'1-1)-\1--)-¢)-»»-\»-~)-11-\»-1
§§RU.§BR>’EB’@°¢\!o\</.sw-o

B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

VII.

A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
B. IT IS FUR'[HER ORDERED that the defendant be committed to the custody

of the Attomey General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

C. IT IS FURTHER ORDERED that the defendant be afforded reasonable

opportunity for private consultation With counsel.

D. IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection
With a court proceeding

 

DATED; \1_»/@:‘),¢, -&M--'v~=~ /~..`_

»4
SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 

 

ORDER OF DETENTION AFI`ER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Pagt', 4 0f4

 

